—Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered October 14, 1997, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to 5 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94). The consistent testimony of the People’s main witnesses was corroborated by ballistics evidence.
The record establishes that defendant received meaningful assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714). Defendant’s ineffective assistance claim consists primarily of disparaging generalizations about counsel’s perfor*389manee that lack support in the record. Concur — Buckley, J.P., Ellerin, Lerner, Friedman and Marlow, JJ.